         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 1 of 29




UNITED S'IATES DISTRIC'| COUI{T
SOIJTHERN DISTRIC'T OF'NEW YORK
                                                   )
                                                   )
ITRANCIS DIDONATO on behalf of himself             )
and all others similarly situated                  )
                                                   )
                        Plaintiff,                 )
                                                   )
                                                   )      Case Number I :20-cv-02154 (LGS)
                                                   )
GC SERVICES LIMITED PARTNERSHIP,                   )
FINANCIAL ASSET MANAGEMENT                         )
SYSTEMS, INC.                                      )
                                                   )
                         Defendants                )
                                                   )




                    [PROPOSED] STIPULATED PROTECTIVE, ORDEIT


       The parties have informed the Court that certain documents and inforrnation have been and

rnay be sought, produced, or exhibited by and between the par"ties in the above-captioned action

(the "Action") and that some of these documents relate to tl-re parties' and third palties' financial

information, cornpetitive information, or other types of sensitive infbrtnation which the party

making the production deems confidential.

       It has been agreed by the parties to this Proceeding. through their respective couusel, that

to presewe the conf-rdentiality of certain documents and infbnlation. a protective order should be

entered by the Court.

       IT IS HEREBY STIPULATED AND AGREED,                   pursuzurt   to Rule 26(c) of the Federal

Rules of Civil Procedure by and amoltg the parties hcreto. thlor"rgh thcir undet'signed cottnsel, that

the lollowing provisions of this Stipulation and Plotective Order (the "Stipttlation and Order")

govern disclosure and use by the parties        of all documcnts.     including but not limited to
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 2 of 29




clectronically stored informatior-r, testimony, exhibits, interrogatory answers, responses to requests

to adrnit, and any other matelials and inforrlation produced or provided, in the above-referenced

Proceeding.

       'Ihe Court has reviewed the terms and conclitions of this Protective Order.

       Based on the parties' submissions,    it is hereby ORDERED that:

        1.     DEFINITIONS

               1.1.     Party: Any named party to the Actiorl, including its officers, directors,

       employees, consultants, retained experts, and outside counsel (and their support stafl).

               1.2.     Discovery Matelial: All documents, items, or other inforrnation, regardless

       of the medium or manner generated, stored, or maintained (including, without limitation,

       testimony, transclipts, or'tangible things) tirat are produced or generated in discloslll'es or

       responses to discovery requests in this matter.

               1.3.     "Confidential" In         on or ltems       Infbrrnation (regardless   of how
       generated, stored, or maintained), testirnony, or tangible things obtained during discovery

       in the Proceeding that the Disclosing Party reasonably ancl in good faith believes contains

       or would disclose non-public, conlidential, personal, ploprietary, financial,         customer,

       client or conrnercially sensitive infbrmation^ confidential trade secrets or non-public

       research that requires the productior.r plovicled in this Stipulation and Order, ir-rcluding, but

       not limited to, any infblrnation that corrstitutes conlldential infomratiorr under the Federal

       Rule of Civil Procedure 26(c) or applicable laws or infolrration (including Personal Data

       as defined   in section 1.8) of which applicable law requires the ecluivalent ol"Confidential"

       treatment as set fbrth    in this Stipulation. Confidential     Infoln.ration shall not include




                                                  2
 Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 3 of 29




inlormation that is public or that after disclosure becomes public other than by an act or

omission of the Receiving Party

          1.4. "Hishlv Confidential "   Tnf'ornration or'   ]tcnrs: "Confldential" Information or

Items that the Disclosing Party reasonably and in good faith believes contains (a) rnaterial

regarding business strategy, trade secrets and other comtnercial or financial information,

the disclosure of which to another Party or non-party would create a substantial risk of

causing the Disclosing Party to suffer significant competitive or commercial disadvantage;

or (b) Personal Data, as defined in seclion 1.8, including, but not limited to, social security

numbers; home telephone numbers and addresses; tax returns, medical, pet'sonal credit and

banking information; and personal financial information. I-liglily Confidential Inforrnation

shall not include information that is public or that afier disclosure becomes public other

than by an act or ornission of the Receiving Party or by a person who has no legal right to

make the information public. Highly Corrfidential inforn-ration also includes information as

to wliich applicable law requires the equivalent of "Highly Confidential" tLeatment as set

fortlr in this Stipulation.

          1.5.    Disclosing l'arty   A Party or non-party that produces Discovery Material

in the Proceeding.

          1.6    Receiving Party:     A   Party that leceives Discovery Material fi'om           a


Disclosing Party in the Proceeding.

          1.7    Designating Part),: A Party or non-party that designates Discovery Material

as   "Confidential" or "Highly Conlldentietl."

          1.8    Pelsotial Data: Any inlbrmation that a Party believes in good faith to be

subject   to data plotection laws or other prirracy obligations.       Persoual Dala collstitlltes




                                             _)
 Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 4 of 29




rnaterials requiring special protection. Examples of such data protection laws potentially

include but are not limited to: The Flealth lnsurance Portability and Accouutability Act and

the regulations thereunder,45 CF-R Part 160 and Subparts A and E of Parl 164 (medical

infonnation). Other exarnples of Personal Data may include, but are not limited to, an

individual's social security number, an individual's account number, credit ol debit card

number that would pennit access to an individuals' financial accounts, and driver's license

numbers or non-driver identification card numbers. Nothing in this paragraph shall be used

to imply that any law permits, or does not permit, the production of ceftain data, regardless

of whether such data is desigr-rated as "Personal Data."

        1r9.             Protected Material      Any Discovery Material that is      designated   as


"Confidential" ot "Highly Cor-rfidential."

        1.10. Outside Counsel:                Attorneys, paralegals, and other law firm personnel,

employees and contractors who are not employees of a Party but who are retained to

represent or'advise a Party in the Proceeding.

        1   .1   1   .   In-House Counsel: Attorneys, paralegals, other legal department personnel

and compliance department personnel who are ernployees of a Party, to whotn disclosure

of Discovery Material is reasonably uecessary for tliis litigation.

        1.12. Counsel ( without            oualifier)   Outside Counsel and In-House Counsel (as

well as their support staffs).

        1.13. Principal: An orvtrer. olllcer. or executive           o1'any Party whose iclentity as

au owner', offlcer- or executirze has becn ciisclosed to all other Parties.

        1.14. Expert: A pelson rvho is not an ownel', director, olllcer. or erlployee of a

Party. who has specialized l<nowledge ol expcricnce irt a Ilatter pertinent to this litigation,




                                                   4
            Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 5 of 29




       who has been retained by a Party or its Counsel to serve as an expert witness or as a

        consultant in the prosecution or def'ense of the Proceeding, including his or her employees

        and support personnel. 'l'his definition includes, without limitation, professional jury or

        trial consultants retained in connection with this litigation.

                I .1   5.    Ploltssional Vendors           Persons or entities that provide litigation support

        services (u.g., photocopying; videotaping; translating; pleparing exhibits or

        demonstrations; organtzing, stor"ing, or retrieving data in any form or medium) and their

        employees and subcontractot's.

        2       I IqL' a) F      DISCOVERY MATERIALS IS L TI\/ITtrI) 'I-r\                 'I-LITQ ar A eE   Subject to

the provisions of paragraphs          l3 and   15, Discovery Material rnay be used by the Receiving Party

solely for purposes of the prosecution or defense, including any settlement thereo{, of the

Proceeding, and fol no other pul'pose whatsoever.

        3.      DESIGNATING MATERIAL. The Disc losing Party may, subject to the provisions

of this Stipulation and Order, designate Discovery Material as "CONFIDENTIAL" oT'"HIGFILY

CONFIDENTIAL."'fhe Disclosing Party shall apply a confidentiality designation otrly when the

party has     a reasonable, good laith               basis that the infbrmation so designated coustitutes

"CONFIDENTIAL"              oT   "IIIGHLY CONFIDENTIAI," material. The protections conferred by this

Stipulation and Order cover not only ihe protected inlbrmation itself, but also any iuformatiort

copied or extracted therefi'om, as lvell       ers   copie s. excerpts, stuttntaries,   ol compilations thereof, plus

testimony, conversatious, or presenlations by Parties or Counsel 1o or in cotttl or iu other settings

that rright disclose Protectecl Material to persons not auttrorized to receive such n-raterial. Where the

designation of "Confidential" or "Lli-uhly Confldential" is based on the presence of Personal Data.




                                                              5
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 6 of 29




the Disclosing Palty rnay designate tl.re material as "PERSONAL DATA                      CONFIDENTIAL" or
                                                                                    -
"PERSONAL DATA                HIGHL.Y CONFIDENTIAL," respectively.
                         -
       3.1.    Mam.rer ar.rd Timins        of Designations:    Except as otherwise provicled                  in   this

Stipulation and Older or as otherwise stipulated or oldered, Discovery Material tnust be designated

for protection under this Stipulation and Ordel by cleally designating the tnaterial befbre it                       is

disclosed or produced.

               3.2.      flre designation of materials as either "CONFIDENTIAL" or "IJIGHLY

       CONFIDENTIAL" sha|I be made            as   follows:

                         a)       For HSI, by either'(1) imprinting "CONFIDENTIAL" oT "HIGIILY

               CONFIDENTIAL" on the face of each page of a document                 so designated; (2)    affixing

               a stamp       with "CONFIDIINTIAL" or "HIGHLY CONFIDENTIAL" or1the medium

               on whicli the electronic data is stoled when copies are delivered to a Receiving Party;

               01'   (3)     designating   the production as "CONFIDENTIAL" or'                         "HIGI-ILY

               CONFIDENTIAL" in the transmittal cover letter.

                         b)       For produced docurnents, by imprinting the                                  words

               "CONI--IDENTIAL" or' "HIGFILY CONFIDENTIAL" on the face of each page o1'

               a document so designated or in a       similarly conspicuous location for noti-document

               materials.

                         c)       Irol written discovely      responses,        by      irr-rprinting   the   words

               "CONFIDITNI-IAL" or "LIIGHLY CONFIDENTIAI," next to or abovc any

               response to a discovery request or on each page             ofa response.

                         d)       Iior depositions, by indicating   ir.r   the record at the deposition w'hich

               portions of thc 1r'anscript ancl/or responses shall be treatecl as "CONFIDENTIAI-" or




                                                      6
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 7 of 29




               "FIIGI II-Y CONFIDENTIAL." Alternatively, within thirty (30) days after receipt of

               the transcript or recording of such deposition or other pretrial or trial proceeding, the

               offering or spoltsoring Party may designate such transcript or recording or any

               portion or portions thereof as "CONFIDEN'|IAL" ol' "LIIGHLY
               CONFIDENTIAI," by notifying all Parties, in writing, of the specilic pages           and


               lines of the transcript or recording that should be treated as Confidential Discovery

               Material or l'lighly Confidential Discovery Material. All transcripts or recordings

               of depositions shall be treated as "FIIGFILY CONFIDENTIAL" for thirty (30)

               days after receipt   of the transcript ol recording or until written notice of          a


               designation is received, whichever occurs first.

                       e)      For all other f)iscovely Material, by placing ol affixing on each

               page o1'such material (in such rnanner as       will not interfele with the legibility

               thereof) a "CONFIDENTIAL" or "HIGHLY CONFIDENf'IAL" designation.

                       0       The same procedures as set forth in this section 3.2 shall apply to

               the designation of material as "PERSONAL DATA                  CONFIDENTIAL"         attd
                                                                          -
               ..PERSONAL DATA             HIGIILY CONFIDEN IAL."
                                       -
       3.3.    lJpward Designation of Inforrnation or Items Produced bv                Parties or Non-

Parties: Subject to the standards of palagraph 3, a Patly may upward designate (i.e., change ally

Discovety Material ;rroducecl without a designation to a designation of "Confidential" or "lligl-rly

Conhclerrtial" or clcsignate any I)iscovery Material plocluced as "Confidential" to a desigrtation of

"lJighly Conl'idential") any Discovery Material produced by another party or non-pafiy, provided that

said Discovery Material cor-rtains thc upward designating Party's own trade secrets or other




                                                   7
          Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 8 of 29




confldential research, development, financial, pelsonal, or colnmel'cially sensitive infomration. or

otherwise is entitlecl to plotective treatrnent under Federal Rule of Civil Procedure 26(c) ol otl.rer law.

                3.3.1. Upward dcsignation shall be accomplished by providing written notice to

        all Parties identilying (by Bates numbel or other individually identifiable inforn.ration) the

        Discovery Material to be re-designated within thirty (30) days o1' production by the

        Disclosir-rg Party. F'ailure to upward designate within   thifiy (30) days of productiou, alotte,

        will not prevent a Party frorn obtaining the agreement of all Patties to upward designate

        certain Discovery Material or fl'orn moving the Court for such relief. Any Party              n-ray


        object to the upward designation of Discovery Material pursuant to the procedures set

        lbrth in paragraph g regarding challenging designations.

                3.3.2. In addition, it is possible that a Party may conclude that certaiu Discovery

        Material or Personal Data should be given altemative or additional protections beyond

        those affolded by this Stipulation and Order, in which evetrt the Parties shall meet and

        confer in good faith in order to try to arrive at a mutually agreeable solution, aud             if
        unsuccessful. the party seeking such treatment shall present the issue to the Court lbr

        resolution. FIowever, nothing in this paragraph shall prevent any Discovery Mater:ial that

        has zrlready been produced       frorl being shown to a deponent at his or her deposition

        consistent with the tet'ms of this Stipulation and Order unless a request fbr alternative or

        additional protectiotrs lbr that specific Discovery Matelial has been made in writing at

        least llve (5) business clays   pliorto the date of the deposition. Nothing in this paragraph

        shall bc usecl to imply that any particular law applies or does not apply, or that any

        applicable law r.r,ould or woulc'l not permit thc ploduction o1'certain data.




                                                     8
 Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 9 of 29




4         DISCLOSURE      DISCOVERY MATI]RIAI- PROTECTtrD BY TI-IE
                               OF
          ATTORNEY-CLI ENT PRIVILEG E. OR WORK PROI) I ]C]- DOCTRINE

          4.1.     'fhis Stipulation and Older is without prejudice to any Disclosing Party's

light to assert that any Discovery Material is subject to any applicable claim of privilege

or protection, including, but not limited to, the attoruey-client privilege and worlt pt'oduct

doctr"ine, and is without prejudice       to any other party's right to coutest such a clairn of

plivilege ol protection.

          4.2.     Consistent with Federal Rule of Evidence 502(d), i1'a Party or non-party

notii'ies any other Party that        it disclosed Discovery     Material that is protected florr

disclosure under the attorney-client privilege, the work product doctrine, or atry other

applicable plivilege or immunity ("Privileged Material"), the disclosure shall not be

deemed a waiver in whole or in part of the applicable privilege or protection, either as to

the specific rraterial or information disclosed or as to any of the mattcr.

          4.3      If   the Disclosing Party believes that Privileged Material was produced, the

Disclosing Party shall notify in writing any party to which it produced the material of the

clair.n   ol privilege or protection and the basis for such clairn to the extent required           by

Fecleral Rule of    Civil Procedure 26 (a "Privileged Material Notice").

                   4.3.1. Within five (5) business days of reccipt of a Privileged Matcrial

          Notjce, the party to whom the Privileged Material was producecl shall provide              a


           ccrtilrcatiorr olCotrrrscl that allsrrch clisclosed I)iscovery Matcrial (altd ltrty'copics

          thereol) has been sequestered (as plovided below) returned or clestroyed. and shzrll
                                                                                      'l'he obligations
           not use such iterns for any purpose r"rntil further olcler o1'the Cor"rrt.

          to clcstroy Privileged Material does not apply to material storecl in a rnanner that

           ntakes it unrcasonably dillicult to c1es1roy, in palticular material that is (i) stored



                                                9
Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 10 of 29




        on backup storage media nlade in accordance with regular data backup procedures

        for disaster recovery purposes or (ii) located in the en-rail archive syslerr or

        archived electronic files of departed enployees, but such retained n-raterial shall be

        treated   in   accordance with the Stipulation and      Order. Notwithstanding       the

        foregoing, the Receiving Party may sequester a copy             of relevant Privileged

        Material,   in a secure medium that is segregated fi'orl auy general          document

        depositories that Receiving Party has established, for purposes o1'evaluating the

        claim of privilege, and of bringing a good faith motion for an order allowittg use

        of such Privileged Material in the Proceeding       as provided   in fl4.5 below, which

        motion (unless the Disclosing and Receiving Party otherwise agree) must               be

        brought, undel seal, within 30 days of receipt of the Privileged Matelial Notice.

        4.4.      If the Receiving Party determines that it has received Discovery Material

that constitutes Privileged Mater'ial, the Receiving Party shall destroy or retuLrt all copies

of such Discovery Material to the Disclosing Party within ten (10) business days of the

discovery of such infonnation and shall provide a certification of Couusel that all such

disclosed Discovery Material (and any copies thereof) has been returned or clestroyed, ancl

shall not use such items for any plrrpose until further order of tl-re Coult. Wher-r appropriate,

the Disclosing Party will provide a redacted version of sucl-r Discovery Material to the

Receiving Party witl-rin five (5) business days o1'the discovery of such Discovery Matelial.

        4.5.      Should the parly 1o whorn the Privileged Material was producecl seel< to

challenge the designation    of such rnaterial as privileged ol plotected. it shall notily   the

Disclosing Party in writing and not use or disclose the rlaterial until the clainr is lesolved.

Follorving the leceipt ol'any ob.jection, the ob.jecting parly and the Disclosing Party shall




                                           10
        Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 11 of 29




       meet and conf'er in an effort to resolve any disagreement regardiltg the Disclosing Party's

       designation of the material as privileged ol protected. I1 the parties callltot resolve their

        disagreement, the objecting party shall prornptly present the issue to tl.re Court              for   a


        determination of the Disclosing Party's claim of plivilege or protection. l-he production of

        Privileged Material, whether inadvertent or otherwise, shall not itself serve as the basis of

        the motion. While any such motion is pending, the Discovery Material subject to that motiott

        will   be treated as privileged   ol plotected until the Coult lules. If the Court deterrnines that

        such material is privileged     ol protected, the Receiving Party shall (to the extent it has not

        already done so, e.g. as requiled under section 4.3.1), Leturn or destloy such disclosed

        Privileged Material and all copies thereof within (5) five business days of the Court's ruling.

                  4.6.    In the event a Receiving Party reasonably incurs (or expects to incur)

        rnaterial costs or expenses in destroying or returning Pr'ivileged Material in response to a

        Privileged Material Notice, this Stipulation and Order shall have no effect on (a)                    a


        Receiving Party's right to seek lelief fi'om the Court, including an Order providing for

        shilring ol allocating such costs or expenses, in whole or in palt. to the party responsible

        lbr issuing the Privileged Matelial Notice, or (b) any Party's right to oppose any such

        request fbr relief, and auy such rights are instead expressly reserved.

        5.        INADVER'|ENT             FAII,URE TO ]DENTIF'Y MATEI{IAI-S AS
"CONFIDENTIAL" OR "I'IIGLILY CONFIDEN'fIAL": Any Party who inadvertently f-ails to

identily Discovery Matcrial    ers   "Confidential" or "llighly Conhdential" shall have thirly (30) days

ll'onr tl.re discovery of its oversight to correct its failule. Such failule shall be comecled by ploviding

the li.eceivirrg Party written notice of the emor and subslituted copies ol the inadvet'tently ploduced

Discovery Material. The Receiving Palty shall thereafter treat tl.re inlbrmatiou        ets   Clonfidential or




                                                       ll
        Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 12 of 29




Highly Confidential Discovery Matelial. To the extent such inlbruation tlay have bcen disclosed to

auyone not anthorized to receive Confidential or Highly Confidential Discovery Material under the

ter.ms of this Stipulation and Order, the Receiving Party shall rnake rcasonable      ellorts to retrieve the

Discovery Material promptly and to avoid any further disclosure. Shor,rld any Party seek to designate

(or "upwaLd designate" under paragraph 3.3) for the first tiue as "Confidential" or "Liighly

Confidential" any Discovery Material less than five (5) days before the date of a duly-noticed

deposition of a deponent, then, notwithstanding any provision her"ein to the cotttrary, such Discovety

Material may be shown to that deponent at his or her deposition provided that (a) the cleponenl is a

cuuent employee of the Disclosing Party (or, where Lelevant, of the "Ltpward clesignating" party); or

(b) the requirernents of paragraph 6.1(i)(2) have been satisfied.

        6.      ACCESS TO AND USE OF PROTIICTED MATERIAL

               6.1.      Disclosure   of             Tnfomr ati on Doctunents : Unl ess otherwi se ordered by


        the Cotul or permitted in witing by the Disclosing Party, a Receiving Party r.nay disclose any

        information or item designated as "Cotrfidential" only to the followittg pcrsolls:

                         a)      The Court and court personnel in the Proceeding and auy appellate

                court in the Proceeding.

                         b)      The Receiving Party's Outside Counsel to whorn              it is reasonably

                necessary to disclose the information       lbr the Proceeding and their legal, clerical,

                or support stafT, including temporary or coutract sta{T.

                         c)      The l{eceiving Party's In-Ilor"rse Counsel to r,vhom it is reasonably

                necessary to disclose 1he inforntation for the Proceeding.

                         d)       I'he Parties' iusurers and insurers' counsel participating iu uatters

                lelatir-rg to the Proceeding and tl.reir legal. clerical.     or sllpport    sta11. including


                temporal'y or contract stal'{.


                                                      12
Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 13 of 29




             e)      No more than Ibur (4) of the Rcceiving Palty's Principals who have

     signed the Acknowledgment, except that, uporr identification of that Principal, any
                                          to first meet and confer with the Receiving Party and then
     Disclosing Party shall have five (5) days to petition the Court to challenge the

     Principal's status as a Principal to whorn Confidential Information may be disclosed.

     Pending a decision whether Confidential Inlormation may be disclosed to such a

     Principal, no Confidential Infonnation shall be disclosed to that Principal without the

     consent of the Disclosing Party.

             l)      Professional court reporters,           their staffs, video      operators

     transcr'ibing deposition or testimony    ir-r   the Proceecling and Professional Vendors

     to whom disclosure is reasonably necessary for the Proceeding.

             g)      Persons who Counsel have a good faith basis to believe are authors

     or recipients (including those referenced as "cc" or "bcc" recipients on a document

     (collectively, "cc's")) of the Confidential Discovery Material or who had access to

     or the authority to access or obtain such Confidential Discovery Material in the

     normal or authorized course of business (including but not lir"nited to such Persott's

     supervisor(s) at or afiel the time the material was created).

             h)      Any person who is a current employee of the Disclosing Party.

             i)      Any witness who is called. or who counsel fbr       a Party   in good faith

     believes rrray be called, to testify at trial or deposition in this erction, provided that

     (1) the testirnony of such persor.l has been duly r-roticecl" or such person has been

     identified as a persolt with knou,ledge in a party's initial clisclosures or responses

     to interrogatories, or has been listed on a perrt\,'s ple-trial wituess list, and (2) such

     person has either (a) executecl tlre Acknowlecigmcnt. or (b) been provided with a




                                         t3
Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 14 of 29




     copy of this Stipulation and Orcler'. ancl has been inlbm-red of the obligation not to

     disclose any information fi'om any Protected Material to persons other than those

     specifically authorized by the Stipulation and Order without express written

     consent of the party who designated the information as Protected Material or order

     of the Court.

            j)        Any Expert or Consultant to whom disclosure is               reasonably

     necessaly     fol the Proceeding, provided tliat the Expert ol           Consultant first

     executed the Acknowledgment, and further provided that any report created by

     such Expert that relies or1 or incorporates Conlldential Discovery Material in

     whole or      in part shall be designatecl as "CONFIDENTIAL" by the party
     responsible for its creatiou.

             k)       Any outsicle photocopying, data processing, graphic production

     services, litigation support services, mock jurols, or investigators employed by

     the Parties or their Counsel to assist in the Proceeding and computer personnel

     perlbrming duties in relation to a computcrized litigation system.

             l)       Any    mecliator   or arbitrator      engaged   by the Palties to    the

     Proceeding, provided such person        l-ras   first executed the Acknowledgment.

             rr)      Any   otl-rer person   or entity udro counsel fbl the Disclosing Party

     agrees, afier conl-erring     in good 1aith. shoulcl have access to          Confidential

     Discovery Material or who. upou rrotion rvith goocl cause showrr, or upon

     application rlade by a Party (including by application made in the course of            a


     deposition where the ability to show sr-rch material to the cleponent is at issue), the

     Court orders rray have access.




                                         14
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 15 of 29




               6.2.    Disclosure     of "llishlv         Conficlential" Inlormation: Unless otherwise

       ordered by the Coult or permitted in writing by the Disclosing Party, a Receiving Party

       may disclose information of items designated as "iJighly Confidential" ouly to the

       following persons, provided however, that persons set out in Sections 6.2(c),(g), G), (i)

       anrl (1) will sign the Acknowledgement prior to disclosurel:

                       a)        The Court and court personnel in the Proceeding and any appellate

               court in the Proceeding.

                       b)        'fhe Receiving Party's Outside Counsel to whom it is reasonably

               necessary to disclose the    inforrlation for the Proceeding and their legal, clerical,

               or suppolt staff, including ternporary or contract staff.

                       c)        The Parties' insureLs and insurers' counsel participating in matters

               lelating to the Procceding and their legal, cJerical, or support staff, including

               temporary or contract staff.

                       d)        Professional court reporters. stenographels, video operators

               transcribing depositions or testimony          ir-r   tire Proceeding and Professional Vendors

               to whom disclosure is reasonably necessary lbr this litigation.

                       e)        Any person who Counsel has a good laith basis to believe authored

               or previously received the llighly Confidential Discovery Material (including

               "cc's"), or   r,vho had access   to such Flighly Clonfrclential Discovery Material in the

               normal course o1'business        ir-r   their capacitl, as a co-workel in the same business




I
  For the avoidance of doubt. persons that preru iously signecl the Ackr-rowledgement associated witl-r
the Stipulatior.r and Orclcr rtrust sigr.r the Acknowleclgment associated with this Stipulation and
Order.


                                                         l5
Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 16 of 29




     unit or as a direct or ir-rdilect supervisor of or cornpliance tnonitor of an author,

     recipient   01'   "cc" of such material.

             0           During ihe conduct o1'their depositions, to anyone who is either (i)

     a current employee of the Disclosing Party, provicled that the lequirerneuts of

     paragraph 6.1(iX2) have been satisfled, or (ii)a former officer of the Disclosing

     Party, provided that they were enployed by the Disclosing Party when the l-liglily

     Confidential material was created and provided that the requirements of palagraph

     6.1(iX2) have been satisf-ied or           (iii) any fact witness that the Disclosing Party

     detelmines in good faith that disclosure is reasonably necessary and appropriate to

     assist in the conduct of the proceedir.rgs and the requiremeuts        of 1l 6.1(i)(2)   have

     been satisfied.

             g)           Any Expert or Consultant whom disclosure is reasonably necessary

     for this litigation, provided that to the best of the Receiving Party's knowledge, the

     Expert or Consultant is not eniployed by or otherwise retained by any competitor

     of the Disclosing Palty. and provicled that the Expert has fir'st executed the

     Acknowledgment, and lurther provided that any report created by such Expert that

     relies on or incorporates Highly Confldential Discovery Material in whole or in

     part shall be clesignated as     "IIIGIJl,Y CONFIDEN'fIAL" by the party responsible

     fbr its creation.

             h)           Any outside photocopyitrg, data processing, graphic production

     services. litigation sul)llo11 sr-rvices. nrock jurors, or investigators entltloyed by the

     parties or their counsel        to assist in the Proceeding       ancl computet' persot-tnel

     pelfbrmir-rg duties in relation to a computerized litigation system.




                                            16
            Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 17 of 29




                                i)     Any urediator or arbitrator engaged by tlie named palties to                tl're


                      Proceeding, provided such person has llrst executed the Acknowledgment.

                                j)     Any person or entity who counsel for the Disclosing Party agrees,

                      afier conferring in good faith, shor,rld have access to Highly Confidential Discovery

                      Malerial or who, upon rnotion with good cause shown, ol upoll application tnade

                      by a Party (including by application made in the coLlrse of a deposition where the

                      ability to show such material to the deponent is at issue), the Court orders may

                      have access.

                      6.3.      Disclosure of Petsonal Data:         fo    tl-re   extent that any Discovery Material

           is     designated "Personal        Data         Highly Confidential" or "Personal                Data

           Confidential," the Receiving Party shall,                 in    addition to whatever obligations        are


           imposed nnder section 8 below, meet and confer with the Disclosing Party before

           producing such Discovery Material to a non-signatory to this Stipulation.

           l.         RHSPONSIBII.II'Y FOR COMPLIANCE. The Party's counsel who discloses

"Confidential" or "l-lighly Confidential" I)iscovery Material shall be respotisible for assuring

cornpliance with tlie terms of this Stipr"rlation and Order with respect to persons to whom such

"Confidential" or "I-lighly Conficlential" Discovery Material is disclosed and shall obtain                        and


retain the original Acknowledgements executed by qualified recipients of "Confidential" or

"Highly Confldential" Discovery Matct'ial (if such execution is lequired by the ternts of this order).

If it   con-res   to a Party or ltolt-par1),'s attcr-rtion that   ar-ry   Discovery Materials that it designatecl for

protection do not qualifo for protcction at ail or do not c1ualifl, fbrthe level of protection initially

asserted, that Party       or non-party lrLtst pronrplly' notify all other Parties tliat it is withdrawing the

rlistaken       desi gnation.




                                                            11
Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 18 of 29




8.      PROTECI'I1D MAI-I-IRIAI- SUBPOEN AllD OR ORDIIRED PRODUCED IN
        OTHER LITIGAl'ION

        8.1.    If, at any tirre, any Discovery Materials governed by this Stipulation         ancl


Order are subpoenaed by any coult, administrative ot' legislative body, or by any other

person or entity purporling to have authority to require the production thereof, the person or

entity to whom the subpoena is directed shall, to the extent pelmitted by applicable law and

the rules and requirentents of any relcvant govelxmental or regulatoly authority, promptly,

shall obiect to the production of any Discovery Materials based on the obligations under

this Stipulated Protective Order and in no event more than five (5) busitress days il'

reasonably practicable. give written notice to the Disclosing Party and must include a copy

ofthe subpoena or request.

        8.2. 'fhe persotr ot entity to whom the subpoena is directed also tnust
imrnediately inforrn in writing the party who caused the subpoena to issue that some ol all

of the rlatelial covered by the subpoena is the subject of tliis Stipulation and Order and

deliver a copy of this Stipr:lation and Order promptly to the party.

        8.3.    'fl.re purposc of imposing these duties is to alert the interested parties to the


existence of this Stipulation ancl Older and to afford the Disclosing Party in this case an

opportunity to protect its conficlentiality interest in the court fi'orl which the subpoena or

ordel is issued. The Disclosing Parly shall bear all lesponsibility for any lurthel ob.jections

to the ploduction of-such l)iscovery Materials, except that the person ot'etttit1, t'cccivittg atty

subpoena shall r-rclt rzoluntarily mal<e any production        of another's "Couf.idential"      or

"Highly Conflduttial" Discovery Materials until rcsolutiou of any obiections           ir-rterposeci


by the Disclosiug Party. unless compelled by court orclel issued after giving uotice to the

Disclosing Palty. Nothing in this Stipulation and Order shall be construed as autlrorizing



                                            l8
           Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 19 of 29




          or l'eqllil'ing a person ol' entity to disobey any law, court order', or information request or

          subpoena lr'om any f.ederal. or state agency or self--regulatory organizatior-r reqttiriug the

          production of Discovery Materials, or as limiting the authority of the Conrt.

          9.        CI'IALLIINGES 1'O DESIGNATIONS AND ACCESS. Entry of this Stipulation

and Order shall be without pre.judice to any Palty's tnotion fbl relief fi'om or the rnodification of

the provisions hereof or to any other motion relating to the production, exchange, or Llse of any

docurnent or ESI, or othel infbn'nation in the course of the Proceeding. If, at any time,                    a   Party objects

to a designation of Discovely Materials as "Confidential" or "Highly Confidential," or disptttes                             tl-re


limitations on access to be accorded such information under this order, that Parly shall notily the

Disclosing Party,        in writir.rg, of its disagreement and specifically identify the docun.tent or
informatiorr ol restriction on access in dispute. Following receipt of such notification, couusel for

the Disclosing Parly and the Party challenging the designation shall meet aud coufer in an eI'fort to

resolve any clisagreenrent.                  If,   despite their good faith effoft, the Palties do not resolve their

disagreemeut within ten       (   1   0) days o1'the Disclosing Party's receipt of the written notice, either Party

rnay thereafter petition the Court, consistent with the governing local rules and individual practices,

on the plopriety of the designation.                  It is the burden of the Party seeking protectiou uuder this order

to demonstrate that the "Conl'rdential" or "Flighly Conhdential" designation is appropt'iate. If                       a   Party

limely applies to the Court lbl                a   nrling on the designation, then until the Court rules ott that tttcttiott.

the Discovery Materials               ir-r   question shall continue to be treated as "Coufidential" or "lliglrl,v

Confidential" Lutdel this Stipulation and Order, and a challeuge under this paragraph shall no1 allbct

a   Party's right of access lo "Clonfldential" or "Higlily Confidential" Discovery Material or to clisclose

inlbn.uation   as   provided lor in this StipLrlatjon and Orcler. A Party does not waive its light to cl.rallenge

a "Coufidential."      "llighly Conl'idential," or "Pel'sonal l)ata                  Confideutial," or "Persottal Data        -
                                                                                 -


                                                                     19
            Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 20 of 29



Flighly Confidential" clesignation by not electing to mount a challenge promptly after the originai

designation is maclc.

        I   ().   UNAUTHORIZED DIS CLOSIIRE OF PROTECTED MATERIAL. If a Receivi ltg

Party learns that, by inadvertence,    it   has disclosed Protected Material to any pel'solt or in auy

circumstance nclt anthorized under this Stipulation and Order, the Receiving Party must iuntediately

(a) notify in writing the Designating Party of the unauthorized disclosures; (b) use its best eflolts to

retrieve all copies of the Protected Material; (c) inforrn the person or persolts to whotn unauthot'ized

disclosures were rnade of all the terrns of this Stipulation and Order; (d) demand that the persolt     01'



person to    wtom unauthorized clisclosules were made return and not retain any copies of            the

Protected Matelials atrd rnake reasonable efTorts to delete any copies, electronic or otherwise; and

(e) t'equest such person or persons to execute the Acknowledgernent that is attachecl hereto            as


Hxhibit A.

        1   I.    SUBMITTING        ..CONFIDENTIAL"            AND     "HiGHI,Y     CONFIDENTIAL"

MATERIAL TO TI-IE COURT. If           a Party wishes to    file a document containitrg "Confldential"   oL


"l-lighly Confidential" matelial with the Court, they shall follow Section LD.3                o1' .ludge

Schofield's Indivicluai l{ules and Procedures with respect to pretrial requests for liling uuder seal..

        12.       DOCIUMITN'fS UNDER SEAL. Each party shall use its best eflorts to n'tininrize

filings that nccessitate the liling of clocuments and materials designated Cclnllclential uuder seal.

No party or othcr person may have access to any sealed document front the {llcs of             tl-re Court


without an order o1'1he Court a{ier giving noticc to the palties. Tliis provision does uol relieve the

filing party of serving the   clocur-r-rent   on other parties in accordance with ot'diuar1, pt'ocedttres

established b), the civil ancl local rules or Court order. Regardless o1'auy provisittt-t in this Order




                                                      20
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 21 of 29




to the contrzrry. a party does not have to file a docurlent under seal il'1l-re Confltleuiial Itiformatiott
                                                                                               The parties shall comply with
contained or ref-lected in the document was so designated solely by that party. the Court's Individual Rules for
                                                                                               filing documents under seal.
        13. TJSE AND                     D ISCLOSIJRE           Ol'-     INDIIPEND             Y      OR-fAINED

INFO                       othing herein shall irnpose any restriction on the use or disclosure by a Party

or its agent of its own inforrlation, or of publicly available information, or of inlbrntation lawfully

available to that party, or        of infbrmation that lawfully came into the possessiotr of the Party

independent of any disclosure of Discovery Mater'ial made in the Proceeding.

        14.     ADVICE TO CLIENT. Nothing in this Stipulation and Order will bar or otherwise

restrict counsel frorr rendering advice to his or her client with respect to lhis tlatter or fron-t

generally re1'erring      to or relying upon "Cotrfidential" or "Highly Confidential" tlaterial itl
rendering such advice so long as counsel does not specifically disclose the substance of the

"Confiderrtial" or "Highly Confidential" material.

        I5.     DURA'fION OF ORDEzuRETURN OF ''CONFIDENTIAL'' ANI) ''HIGIII,Y
                CONFIDEN'|IAL '' TNITORMATION

                 15.1.       All provisions of this Stipulation and Older                lestricting the Ltse of

        "Clonl'ldential" or "Highly Conficlential" information sliall continue to be bindittg alier the

        conclnsion of the Proceeding unless otherwise agreed or ordered by the Clor"rrt. Within forly-

        fir,e (45) days of the conclusion of the Proceeding (whether by entr1, o1'a Ilttal orcier of

        dismissal. judgment, settlement, or disposition on appeal, or otherwise . ancl rvhcre the tirne

        lbr any furlher appeals       l-ras   expired), the l{eceiving Party will inform all people to whou it

        proviclecl Conflclcntial or       llighly Confiderltial I)iscoveD' Material ltncler Section 6 who

        were required to sign the Acknowledger-nent lhat they are obligated to ntake comtrtercially

        reasouzrble   e   I'forts to destroy all such materials ancl copies or l'etlln-) all such t-uatterials to the

        Receivitrg Party and plovide a written statement certilying clestrllctiolt or returlt. Within



                                                           21
 Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 22 of 29




sixty (60) days of the conclusion of the Proceeding (whether by entry of a flnal order of

ciismissal, judgment, settlement, or disposition on appeal, clr othenvise, zlncl where the tin-re

{br any lurther appeals has expired), all Parties in leceipt of Confidential or Ilighly

Confidential Discovery Material shall make commercially reasonable eflbr"ts to destroy all

such matelials and copies and shall send a written statement to the Designating Party

certif ing tliat   the Receiving Party destroyed all such materials and that all people to whorn

the Receiving Party provided Confidential or Flighly Conlidential Discovery Materialunder

Section   6 who wele required to sign the Acknowledgement. either returned all                       such

materials to the Receiving Parly or destroyed them. Alternatively. at the option ol'the

Designating Par1y, a Designating Parly may request that all Designated Material it produced

be returned for its owr disposition. The Receiving Party and all people to whom the

Receiving Party provided Confidential or Highly Confidential Discovery Material under

Section 6 who were lequired to sign the Acknowledgement, are not recluirecl to return or

destroy Confidential Material that (i) is stored on backup storage media made in accordatrce

with legular data backup procedures for disaster recovery purposes: (ii) is located in the

email archive system or archived electronic files of departed er.nployees; or (iii) is subject

to legal hold obligations plovided however, that these rnaterials continue to be subject to

the terms of this Stipulation and Order. Backup storage meclia u,ill not be restoled fbr

plrrposes ol'returning          ol certifying destruction of Confldential or llighly      Confidential

Discovery Material      br"rt   such retaincd inlomration shall contirrue to be treateci in zrccoldance

r'vith the Stipulation and Order. Counsel o1 record shall also be penlitted to keep a copy             of

Conlldential or      llighly Confidential Discovery Material only to             1he extent   that   it is
incorporated into any pleadings, rr-rotions or other worl< proclucl as counsel reasonably




                                                  22
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 23 of 29




        cleerls necessary to tlie proper maintenance of coLrnsel's files with respect to this action. In

        that case, counsel of record shall continue to treat the Cor-rfidential or Flighly Confidential

        Discovery Material in accordance with this Stipulation and Order and shall not use the

        Confidential or Highly Confidential Discovery Material for any other purpose or iu auy

        other litigation, arbitration or proceeding. Upon request, counsel of record shall certifo in

        writing that they have complied with this paragraph.

        16.     RESERVATION OF RIGHTS. Nothi ng contained in this Stipulation and Order

or any designation of confidentiality hereunder, or any failure to make such designation, shall be

used or cltaracterized by any party as an admission by a Party or a Party opponent. Nothing in this

Stipulation and Ordel shall be deemed an adrnission that any particular information designated             as


"Confidential" or "Highly Confidential" is entitled to protectior-r under the Stipulation and Order,

Rule 7026 of the Federal Rules of Bankluptcy Procedure and Federal Rule of Civil Procedure

26(c). or atly other law. Nothing in this Stipulation and Order shall be construed as granting any

person or entity a right to receive specific "Confldential" or "Flighly Confidential" information

where a court has entered an order plecluding that person or cntity from obtaining access to that

infbrmation. fhe Parties specifically l'eserve the right to cl'rallenge the designation of any

particular information as "Confidential" or "l-ligl-rly Corrfldential" artd agree tl-rat by stipulating to

entry of this Stipulation and Order, no Party waives any right it otherwise would have to obiect to

disclosing or producing any information or itenr on any ground not ac'ldressed in this Stipulation

and Order. Sirnilarly, no Party waives any right to object on any ground to introcluction or Llse as

evicletrce of any of the Disclosure orDiscovery Material covc'recl by this Stipulation and Order.

        17.     STANDARD OF           CARE. The           rect pient   ol' anr, ''Cclnfidential" ot' "LIighly

Conllclential" Discovery Material sl,all r-nair-rtain such urate rial in a securc and safb area and shall




                                                    :-)
          Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 24 of 29




exelcise a standarcl     of due and proper care with respcct to the storage. custody. use, and/or

disser-r-rination   su{ficient to saf'eguard against unaulhorizecl or inadvertent disclosure   of     such


rrraterial. "Confidential"    or "IIighly Confidential" Discovery Material shall not be         copied,

reproduced, extracted or abstracted, except to the extent that sucir copying. reproduction, extractiott

or abstraction is reasonably necessary for the conduct of the Procceding. All such copies,

reproductions, extractions, and abstractions shall be subject to the temrs of this Stipulation and

Order and labeled in the same manner as the designated material on which they are based. The

recipient of Pelsonal Data shall protect these materials witli the same degree of care that they use to

protect and safeguard their own like infonnation, but not less than the degree of care required of

llnancial institutions to meet their own obligations as to such data given its sensitivity and value.

Such measures shall include, but are not liniited to, nrairrtaining the data   in encrypted lbrtn when

not being used, restlicting access to the data to persons employed by counsel or experts who are

actively assisting counsel and experts in the Actions, and ensuring that the data is not copied,

reproduced, extracted or abstracted except to the extent that such acts are reasonably necessary for

the conduct of the Actions. Any such copies, reproductions. extractious or abstractiorts are Personal

Data and arc subject to the same restrictious atrd cclntrols.

         18. USE AND DISCLOSURE OF' OWN INFORMA'fION. Nothin g in this Stipulation

         and Order shall be conslrued to limit any Disclosing Party's use ol'disclosure of its own

         documents, materials,     ol inlbrrnation that have beeu designated     as "Confidential" or

         "Highly Confldential" pursuant to this Stipulatiort and   Orcler.

         19.        El,I,-ECT ON OTHER AGRI:ITMENTS. Nothing in this Stipulation            ar.rcl   Order

shall be construed to effect. ameud, or moclily any existing conficlentiality agreemeuts belween,

or protective olders applicable to. any of the Parties hereto.




                                                    24
              Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 25 of 29




         20.        MODIFICATION. This Stipulation and Order may be changed only by           agreernent


of the Parlies or by an older of this Cour1. Except as provided herein, this Stipulation and Order

sl.rall not   prejudice the light of any Party or non-party to move the Court to broadcn ol restrict the

rights of access to and use of particular Discovery Material, or to seek rnodification of this

Stipulation and Order upon due notice to all other Parties ancl afI'ected non-parties.

              21.   THIRD-PARTY DTSCOVI]RY

                    21.1.   The Parties shall selve a copy of this Stipulation and Order simultaneously

         with any discovery request rnade to a non-party in the Proceeding. Any Party shall            be


         entitled to seek and enforce compliance with any non-party subpoena served in this matter

         by any other Party.

                    21.2. A non-party fiom whom      cliscovely is sought by one or more Parties to the

         Proceeding may designate Discovery Material that it produces as "CONFIDENTIAL"                 oT


         "HIGIILY CONFIDENTIAL" consistent with section 3 and the othel terms of tliis

          Stipulation and Order and may request additional protections in accordance with Section

          3.3.2. Under such circurnstances, Discovery Material designated "CONFIDENTIAL,"

          "HIGI]LY CONFIDENTIAL," or "PERSONAL DATA                              CONFIDENTIAL" or
                                                                            -
          "PERSONAL DATA               HIGHLY CONITIDENTIAI." by a non-party shall be assigned
                                   -
         the same protection as l)iscovery Material so designated by a Disclosing Party, and all

          dulies applicable to a Disclosing Party uncler this Stipulation and Order shall apply to the

         non-party.

          22.       NEW PARTIIIS       O TFltl PI{OC]I:I,IDING. In the event that additional persons or

          entities become parlies to the Proceeding. slrch perrties shall not have access to Confidential

          or l"lighly Confldential Matcrial prodr"rced by or obtained fi'orn any Disclosing Parly   r,rntil




                                                     25
              Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 26 of 29




          tl-re   newly-joined parties or their counscl endorse a copy of   tl-re   Acknowledgement and hle

          it with the Court

              23.     COUR'I RETAIN        .It   IRISDICTION. The Court retains .jurisdiction even after

    final disposition of this litigation to enforcc this Stipulation and Order by the sanctions set forth

    in Rule 37 of the Fedelal Rules of Civil Procedure and any other sanctions as may be available

    to the presiding judge, including the power to hold parties or other violators of this Stipulation

    and Order in contempt and to make such amendments, modifications, cleletions, and additions to

    this Stipulation and Order as the Court may from time to time deem appropriate.

          24.        EXECUTION. This Stipulation and Order may be executed in counterparts. This

   Stipulation and Order shall becorre effectivc as a stipulation as among the executing Parties

   irnmediately upon its execution by such executing Parties.



   SO STIPULATED AND AGREED:


   Dated: Septernber,2020
                                                          BOIES SCHILLER FLEXNER LLP

                                                    By    /.s/ Georse  F. Cctrpinello
So Ordered.                                               George Ir. Carpinello
                                                          Adam lL. Shaw
                                                          30 South Peall Street
Dated: October 6, 2020
                                                          Albany. New Yolk 12201
       New York, New York
                                                          (s 1 8) 434-0600

                                                          SMITH LAW GROUP

                                                          Austin C. Smith, Esq.
                                                          3 Mitchell Place. Suite
                                                          Neu, York. NY 10017
                                                          (917) 992-2121

                                                          (lounsel /br Plointi// F-rancis DiDonctlo




                                                         26
          Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 27 of 29




Date d:   October ,2020
                                         I.'ABIIATE, BALKAN, COLAVITA &
                                         CONTINI, L.L.P.
                                                                      ;ll::
                                          .i!/
                                          , 11; 1,.'
                                            tl
                                                     !
                                                          i
                                                              ;
                                                         . .:. , r_r,
                                                                  '
                                                                        t
                                                                      l1/
                                                                                .

                                                                              l'l   'r   ',1'
                                                 '        ,                                     I




                                    By
                                          Mattlrew I.Bizzaro
                                          1001 Franklin Ave
                                          Garden City, NY 1 1530
                                          Tel: (516) 294-8844
                                          Fax: (516)294-8202
                                          Enrai I : nbizz,arc GDI bccl aw. com


                                          Coun.sel            .fbr Financial Asset Managentent
                                          Syslems, Inc.




Dated: October _,2020
                                          KAUFMAN DOLOWICH & VOLUCK, LLP


                                    By    /si Richard .i. Pelr
                                          Richard J. Perr
                                          Four Penn Centel
                                          1600 John F. Kennedy Blvd
                                          SLrire 1030
                                          Philadelphia, PA 19103
                                          Tel: (21 5) 501 -1002
                                          Fax: (215) 405-2973
                                          Ernail : rperr(r?kdvlarv. con-t

                                          Counsel.fbr GC Sen,ices Limiled Partners'hip




                                         27
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 28 of 29




UNITED STATES DISTRICT COURI'
SOUTHERN DISTRICT OF NEW YORK
                                                         )
                                                         )
 F'RANCIS DIDONATO on behalf of himself                  )
 and all others sirlilarly situated                      )
                                                         )
                           Plaintiflf,                   )
                                                         )
                                                         )        Case Number l:20-cv-02154 (LGS)
                                                         )
 GC SERVICES LIMITED PAITI-NERSHIP,                      )
 FINANCIAL AS SET MANAGEMENT                             )
 SYSTEMS, INC.                                           )
                                                         )
                            Del'endants                  )
                                                         )




             ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
                STIPULATION AND ORDER OF CONFIDENTIALITY



        Under penalty of perjury, 28 U.S.C. 51746, declare as follows:

        1.       Information. including documents and things, designated as "CONF'IDENTIAL"

oT   "HIGHLY CONFIDENI-lAL"              as dcfined in the   Stipulation arrd Order of Confidentiality entered

in the above-captior-red Aclions (the "stipulation and Order"), is being provided to tle pursuant to

the restrictions of the Stipulation anc'l Olcler'.

        2.       I have been -uivcn er copy of and have read the Stipulation aud Order.

        3.       I   arn lamiliar r,r'ith the tenls of the Stipulation and Order. aud      I   aglee to comply

with and to be bouncl bv rts terms.

        4.       I submit to thcjurisciiction of the lJnited States District Court lbr the Southeru
District of New Yorl< for etrlbt'cetretrt of the Stipulation and Order.




                                                       28
         Case 1:20-cv-02154-LGS Document 60 Filed 10/06/20 Page 29 of 29




        5.      I   acknorvledge that violation of the Stipulation and Order may result in penalties

fbr conten-rpt of court.

        6.      I   agree to not use any Confldenlial or Highly Confidential Discover'y Materials

disclosed to me pursuant to the Stipr-rlation and Older except for purposes of the above-captioned

litigation and not to disclose any of this informatiou to persons other than those specifically

authorized by the Stipulation and Order, without the expless written consent of the palty who

designated the inforrnation as confidential or by ordel of the presiding judge.

        1.      Specifically, I agree not to use the Confidential ol Flighly Confidential Discovery

Material fol any other purpose or in any other litigation, arbitration or proceeding.

        8.      I aglec to return ol destroy any Confidential or Highly       Confidential Discovely

Materials disclosed to me pursuant to Section 15.1 of this Stipulation and Order.

        9.      I   agree   to abide by    Section     8 of this Stipulation and Order to the extent
I, or my col-npany, receives a subpoena for any Confidential or Highly Confidential Discovery

Materials.

        10.     I agree to notily any stenographic, clerical, or technical personnel who are required

to assist me of the terrns ol'this Stipulation and Order and of its binding efl-ect on them and tne.

Name:

Job Title

Employcr

Signed at [PLACE]. this                   clay   of   _,2020




                                                       29
